
	
		I
		112th CONGRESS
		2d Session
		H. R. 6617
		IN THE HOUSE OF REPRESENTATIVES
		
			November 29, 2012
			Mr. Simpson
			 introduced the following bill; which was referred to the
			 Committee on Natural
			 Resources
		
		A BILL
		To provide for Indian trust asset management reform, and
		  for other purposes.
	
	
		1.Short title; table of
			 contents
			(a)Short
			 titleThis Act may be cited
			 as the Indian Trust Asset Reform
			 Act.
			(b)Table of
			 contentsThe table of contents for this Act is as follows:
				
					Sec. 1. Short title; table of contents.
					TITLE I—RECOGNITION OF TRUST RESPONSIBILITY
					Sec. 101. Congressional statement of findings.
					Sec. 102. Congressional reaffirmation of policy.
					TITLE II—INDIAN TRUST ASSET MANAGEMENT DEMONSTRATION PROJECT
				ACT
					Sec. 201. Short title.
					Sec. 202. Definitions.
					Sec. 203. Establishment of demonstration project; selection of
				participating Indian tribes.
					Sec. 204. Indian trust asset management plan.
					Sec. 205. Effect of title.
					TITLE III—RESTRUCTURING BUREAU OF INDIAN AFFAIRS AND OFFICE OF
				SPECIAL TRUSTEE
					Sec. 301. Purpose.
					Sec. 302. Definitions.
					Sec. 303. Under Secretary for Indian Affairs.
					Sec. 304. Transfer of functions of Assistant Secretary for
				Indian Affairs.
					Sec. 305. Office of Special Trustee for American
				Indians.
					Sec. 306. Cost savings recommendations.
					Sec. 307. Hiring preference.
				
			IRECOGNITION OF
			 TRUST RESPONSIBILITY
			101.Congressional
			 statement of findingsThe
			 Congress, after careful review of the Federal Government’s historical and
			 special legal relationship with, and resulting responsibilities to, American
			 Indian people, finds that—
				(1)the relationship
			 of Indian tribes to the United States is founded in part on the settled
			 doctrine of the law of nations that when a stronger sovereign assumes authority
			 over a weaker sovereign, the stronger one assumes a duty of protection for the
			 weaker one, which does not surrender its right to self-government;
				(2)the United States
			 fiduciary responsibilities to Indians also constitutes a foundational basis
			 for, not merely a function of, congressional legislation regarding Indians
			 because it constitutes an inherent presupposition of our constitutional
			 structure, which provides an inherent limit on the exercise and application of
			 the Indian Commerce Clause and the Treaty Clause of the Constitution;
				(3)the United States
			 fiduciary responsibilities to Indians also are founded in part on specific
			 commitments made through written treaties and agreements securing peace, in
			 exchange for which Indians have surrendered claims to vast tracts of land,
			 which provided legal consideration for permanent, ongoing performance of
			 Federal trust duties; and
				(4)the foregoing
			 historic Federal-tribal relations and understandings have benefitted the people
			 of the United States as a whole for centuries and established enduring and
			 enforceable Federal obligations to which the national honor has been
			 committed.
				102.Congressional
			 reaffirmation of policyPursuant to its constitutionally vested
			 authority over Indian affairs, the Congress hereby reaffirms the following
			 regarding the proper discharge of the United States fiduciary responsibilities
			 to Indians—
				(1)enforceable
			 fiduciary duties necessarily arise when the United States assumes control or
			 supervision over tribal trust assets even though nothing is said expressly in
			 the governing statutes or regulations, unless Congress has expressly specified
			 otherwise;
				(2)in general, the
			 most exacting common-law fiduciary standards which govern private trustees also
			 govern the United States when it manages Indian trust assets, and enforceable
			 Federal trust duties for Indian trust asset management are not limited to the
			 express terms of statutes and regulations;
				(3)the fact that the
			 United States simultaneously performs another task for another interest that
			 Congress has obligated it by statute to do does not compromise or limit the
			 United States enforceable fiduciary obligations to Indians; and
				(4)the United States
			 fiduciary responsibilities to Indian tribes include and are not limited by a
			 duty to promote tribal self-determination regarding governmental authority and
			 economic development.
				IIINDIAN TRUST
			 ASSET MANAGEMENT DEMONSTRATION PROJECT ACT
			201.Short
			 titleThis title may be cited
			 as the Indian Trust Asset Management
			 Demonstration Project Act of 2012.
			202.DefinitionsIn this title:
				(1)ProjectThe
			 term Project means the Indian trust asset management demonstration
			 project established under section 103(a).
				(2)Indian
			 tribeThe term  Indian tribe means an Indian tribe
			 that—
					(A)is federally
			 recognized; and
					(B)submits an
			 application under section 203(c).
					(3)SecretaryThe
			 term Secretary means the Secretary of the Interior.
				203.Establishment
			 of demonstration project; selection of participating Indian tribes
				(a)In
			 generalThe Secretary shall establish and carry out an Indian
			 trust asset management demonstration project, in accordance with this
			 title.
				(b)Selection of
			 participating Indian tribes
					(1)Indian
			 tribes
						(A)In
			 generalAny Indian tribe shall be eligible to participate in the
			 Project if—
							(i)the
			 Indian tribe submits to the Secretary an application under subsection (c);
			 and
							(ii)the
			 Secretary approves the application of the Indian tribe.
							(2)Notice
						(A)In
			 generalThe Secretary shall provide a written notice to each
			 Indian tribe approved to participate in the Project.
						(B)ContentsA
			 notice under subparagraph (A) shall include—
							(i)a
			 statement that the application of the Indian tribe has been approved by the
			 Secretary; and
							(ii)a
			 requirement that the Indian tribe shall submit to the Secretary a proposed
			 Indian trust asset management plan in accordance with section 104.
							(c)Application
					(1)In
			 generalTo be eligible to participate in the Project, an Indian
			 tribe shall submit to the Secretary a written application in accordance with
			 paragraph (2).
					(2)RequirementsThe
			 Secretary shall take into consideration an application under this subsection
			 only if the application—
						(A)includes a copy of
			 a resolution or other appropriate action by the governing body of the Indian
			 tribe, as determined by the Secretary, in support of or authorizing the
			 application;
						(B)is received by the
			 Secretary after the date of enactment of this Act; and
						(C)states that the
			 Indian tribe is requesting to participate in the Project.
						(d)DurationThe
			 Project shall remain in effect for a period of 8 years after the date of
			 enactment of this Act.
				204.Indian trust
			 asset management plan
				(a)Proposed
			 plan
					(1)SubmissionAfter the date on which an Indian tribe
			 receives a notice from the Secretary under section 203(b)(2), the Indian tribe
			 shall submit to the Secretary a proposed Indian trust asset management plan in
			 accordance with paragraph (2).
					(2)ContentsA
			 proposed Indian trust asset management plan shall include provisions
			 that—
						(A)identify the trust
			 assets that will be subject to the plan, including financial and nonfinancial
			 trust assets;
						(B)establish trust
			 asset management objectives and priorities for Indian trust assets that are
			 located within the reservation, or otherwise subject to the jurisdiction, of
			 the Indian tribe;
						(C)allocate trust
			 asset management funding that is available for the Indian trust assets subject
			 to the plan in order to meet the trust asset management objectives and
			 priorities;
						(D)if the Indian
			 tribe has contracted or compacted functions or activities under the Indian
			 Self-Determination and Education Assistance Act (25 U.S.C. 450 et seq.)
			 relating to the management of trust assets—
							(i)identify the
			 functions or activities that are being performed by the Indian tribe under the
			 contracts or compacts; and
							(ii)describe the
			 proposed management systems, practices, and procedures that the Indian tribe
			 will follow;
							(E)establish
			 procedures for nonbinding mediation or resolution of any dispute between the
			 Indian tribe and the United States relating to the trust asset management
			 plan;
						(F)include a process
			 for the Indian tribe and the Federal agencies affected by the trust asset
			 management plan to conduct annual evaluations to ensure that trust assets are
			 being managed in accordance with the plan; and
						(G)identify any
			 Federal regulations that will be superseded by the plan.
						(3)Authority of
			 Indian tribes to develop systems, practices, and proceduresFor
			 purposes of preparing and carrying out a management plan under this section, an
			 Indian tribe that has compacted or contracted activities or functions under the
			 Indian Self-Determination and Education Assistance Act (25 U.S.C. 450 et seq.),
			 for purposes of carrying out the activities or functions, may develop and carry
			 out trust asset management systems, practices, and procedures that differ from
			 any such systems, practices, and procedures used by the Secretary in managing
			 the trust assets if the systems, practices, and procedures of the Indian tribe
			 meet the requirements of the laws, standards, and responsibilities described in
			 subsection (c).
					(4)Technical
			 assistance and informationThe Secretary shall provide to an
			 Indian tribe any technical assistance and information, including budgetary
			 information, that the Indian tribe determines to be necessary for preparation
			 of a proposed plan on receipt of a written request from the Indian
			 tribe.
					(b)Approval and
			 disapproval of proposed plans
					(1)Approval
						(A)In
			 generalNot later than 120 days after the date on which an Indian
			 tribe submits a proposed Indian trust asset management plan under subsection
			 (a), Secretary shall approve or disapprove the proposed plan.
						(B)Requirements for
			 disapprovalThe Secretary shall approve a proposed plan unless
			 the Secretary determines that—
							(i)the
			 proposed plan fails to address a requirement under subsection (a)(2);
							(ii)the
			 proposed plan includes one or more provisions that are inconsistent with
			 subsection (c); or
							(iii)the cost of
			 implementing the proposed plan exceeds the amount of funding available for the
			 management of trust assets that would be subject to the proposed plan.
							(2)Action on
			 disapproval
						(A)NoticeIf
			 the Secretary disapproves a proposed plan under paragraph (1)(B), the Secretary
			 shall provide to the Indian tribe a written notice of the disapproval,
			 including any reason why the proposed plan was disapproved.
						(B)Action by
			 tribesIf a proposed plan is disapproved under paragraph (1)(B),
			 the Indian tribe may resubmit an amended proposed plan not later than 90 days
			 after the date on which the Indian tribe receives the notice under subparagraph
			 (A).
						(3)Failure to
			 approve or disapproveIf the Secretary fails to approve or
			 disapprove a proposed plan in accordance with paragraph (1), the plan shall be
			 considered to be approved.
					(4)Judicial
			 reviewAn Indian tribe may seek judicial review of the
			 determination of the Secretary in accordance with subchapter II of chapter 5,
			 and chapter 7, of title 5, United States Code (commonly known as the
			 Administrative Procedure Act) if—
						(A)the Secretary
			 disapproves the proposed plan of the Indian tribe under paragraph (1) or (3);
			 and
						(B)the Indian tribe
			 has exhausted any other administrative remedy available to the Indian
			 tribe.
						(c)Applicable laws;
			 standards; trust responsibility
					(1)Applicable
			 lawsAn Indian trust asset management plan, and any activity
			 carried out under the plan, shall not be approved unless the proposed plan is
			 consistent with—
						(A)all Federal
			 treaties, statutes, Executive orders, and court decisions that are applicable
			 to the trust assets, or the management of the trust assets, identified in the
			 plan; and
						(B)all tribal laws
			 that are applicable to the trust assets, or the management of trust assets,
			 identified in the plan, except to the extent that the laws are inconsistent
			 with the treaties, statutes, Executive orders, and court decisions referred to
			 in subparagraph (A).
						(2)StandardsSubject
			 to the laws referred to in paragraph (1)(A), an Indian trust asset management
			 plan shall not be approved unless the Secretary determines that the plan
			 will—
						(A)protect trust
			 assets from loss, waste, and unlawful alienation;
						(B)promote the
			 interests of the beneficial owner of the trust asset;
						(C)conform, to the
			 maximum extent practicable, to the preferred use of the trust asset by the
			 beneficial owner, unless the use is inconsistent with a treaty, statute,
			 regulation, Executive order, or court decision referred to in paragraph
			 (1)(A);
						(D)protect any
			 applicable treaty-based fishing, hunting and gathering, and similar rights
			 relating to the use, access, or enjoyment of a trust asset; and
						(E)require that any
			 activity carried out under the plan be carried out in good faith and with
			 loyalty to the beneficial owner of the trust asset.
						(3)Trust
			 responsibilityAn Indian trust asset management plan shall not be
			 approved unless the Secretary determines that the plan is consistent with the
			 trust responsibility of the United States to the Indian tribe and individual
			 Indians.
					(d)Termination of
			 plan
					(1)In
			 generalAn Indian tribe may terminate an Indian trust asset
			 management plan on any date after the date on which a proposed Indian trust
			 asset management plan is approved by providing to the Secretary—
						(A)a notice of the
			 intent of the Indian tribe to terminate the plan; and
						(B)a resolution of
			 the governing body of the Indian tribe authorizing the termination of the
			 plan.
						(2)Effective
			 dateA termination of an Indian trust asset management plan under
			 paragraph (1) takes effect on October 1 of the first fiscal year following the
			 date on which a notice is provided to the Secretary under paragraph
			 (1)(A).
					205.Effect of
			 title
				(a)LiabilityNothing
			 in this title, or a trust asset management plan approved under section 204,
			 shall independently diminish, increase, create, or otherwise affect the
			 liability of the United States or an Indian tribe participating in the Project
			 for any loss resulting from the management of an Indian trust asset under an
			 Indian trust asset management plan.
				(b)Effect on other
			 lawsExcept for any regulation superseded by a trust asset
			 management plan approved under section 204, nothing in this title amends or
			 otherwise affects the application of any treaty, statute, regulation, Executive
			 order, or court decision that is applicable to Indian trust assets or the
			 management or administration of Indian trust assets.
				(c)Trust
			 responsibilityNothing in this title diminishes or otherwise
			 affects the trust responsibility of the United States to Indian tribes and
			 individual Indians.
				IIIRESTRUCTURING
			 BUREAU OF INDIAN AFFAIRS AND OFFICE OF SPECIAL TRUSTEE
			301.PurposeThe purpose of this title is to ensure a
			 more effective and accountable administration of duties of the Secretary of the
			 Interior with respect to providing services and programs to Indians and Indian
			 tribes, including the management of Indian trust resources.
			302.DefinitionsIn this title:
				(1)BureauThe
			 term Bureau means the Bureau of Indian Affairs.
				(2)OfficeThe
			 term Office means the Office of Trust Reform Implementation and
			 Oversight referred to in section 303(c).
				(3)SecretaryThe
			 term Secretary means the Secretary of the Interior.
				(4)Under
			 secretaryThe term Under Secretary means the
			 individual appointed to the position of Under Secretary for Indian Affairs,
			 established by section 303(a).
				303.Under Secretary
			 for Indian Affairs
				(a)Establishment of
			 positionThere is established in the Department of the Interior
			 the position of Under Secretary for Indian Affairs, who shall report directly
			 to the Secretary.
				(b)Appointment
					(1)In
			 generalExcept as provided in paragraph (2), the Under Secretary
			 shall be appointed by the President, by and with the advice and consent of the
			 Senate.
					(2)ExceptionThe
			 officer serving as the Assistant Secretary for Indian Affairs on the date of
			 enactment of this Act may assume the position of Under Secretary without
			 appointment under paragraph (1) if—
						(A)the officer was
			 appointed as Assistant Secretary for Indian Affairs by the President by and
			 with the advice and consent of the Senate; and
						(B)not later than 180
			 days after the date of enactment of this Act, the Secretary approves the
			 assumption.
						(c)DutiesIn
			 addition to the duties transferred to the Under Secretary under sections 304
			 and 305, the Under Secretary, acting through an Office of Trust Reform
			 Implementation and Oversight, shall—
					(1)carry out any
			 activity relating to trust fund accounts and trust resource management of the
			 Bureau (except any activity carried out under the Office of the Special Trustee
			 for American Indians before the date on which the Office of the Special Trustee
			 is abolished), in accordance with the American Indian Trust Fund Management
			 Reform Act of 1994 (25 U.S.C. 4001 et seq.);
					(2)develop and
			 maintain an inventory of Indian trust assets and resources;
					(3)coordinate with
			 the Special Trustee for American Indians to ensure an orderly transition of the
			 functions of the Special Trustee under section 305;
					(4)supervise any
			 activity carried out by the Department of the Interior, including but not
			 limited to—
						(A)to the extent that
			 the activities relate to Indian affairs, activities carried out by—
							(i)the
			 Commissioner of Reclamation;
							(ii)the
			 Director of the Bureau of Land Management;
							(iii)the Director of
			 the Office of Natural Resources Revenue;
							(iv)the
			 Director of the National Park Service; and
							(v)the
			 Director of the U.S. Fish and Wildlife Service; and
							(B)intergovernmental
			 relations between the Bureau and Indian tribal governments;
						(5)to the maximum
			 extent practicable, coordinate activities and policies of the Bureau with
			 activities and policies of—
						(A)the Bureau of
			 Reclamation;
						(B)the Bureau of Land
			 Management;
						(C)the Office of
			 Natural Resources Revenue;
						(D)the National Park
			 Service; and
						(E)the U.S. Fish and
			 Wildlife Service;
						(6)provide for
			 regular consultation with Indians and Indian tribes that own interests in trust
			 resources and trust fund accounts;
					(7)manage and
			 administer Indian trust resources in accordance with any applicable Federal
			 law;
					(8)take steps to
			 protect the security of data relating to individual Indian and Indian tribal
			 trust accounts; and
					(9)take any other
			 measure the Under Secretary determines to be necessary with respect to Indian
			 affairs.
					304.Transfer of
			 functions of Assistant Secretary for Indian Affairs
				(a)Transfer of
			 functionsThere is transferred to the Under Secretary any
			 function of the Assistant Secretary for Indian Affairs that has not been
			 carried out by the Assistant Secretary as of the date of enactment of this
			 Act.
				(b)Determinations
			 of certain functions by the office of management and budgetIf
			 necessary, the Office of Management and Budget shall make any determination
			 relating to the functions transferred under subsection (a).
				(c)Personnel
			 provisions
					(1)AppointmentsThe
			 Under Secretary may appoint and fix the compensation of such officers and
			 employees as the Under Secretary determines to be necessary to carry out any
			 function transferred under this section.
					(2)RequirementsExcept
			 as otherwise provided by law—
						(A)an officer or
			 employee described in paragraph (1) shall be appointed in accordance with the
			 civil service laws; and
						(B)the compensation
			 of the officer or employee shall be fixed in accordance with title 5, United
			 States Code.
						(d)Delegation and
			 assignment
					(1)In
			 generalExcept as otherwise expressly prohibited by law or
			 otherwise provided by this section, the Under Secretary may—
						(A)delegate any of
			 the functions transferred to the Under Secretary by this section and any
			 function transferred or granted to the Under Secretary after the date of
			 enactment of this Act to such officers and employees of the Office as the Under
			 Secretary may designate; and
						(B)authorize
			 successive redelegations of such functions as the Under Secretary determines to
			 be necessary or appropriate.
						(2)DelegationNo
			 delegation of functions by the Under Secretary under this section shall relieve
			 the Under Secretary of responsibility for the administration of the
			 functions.
					(e)ReorganizationThe
			 Under Secretary may allocate or reallocate any function transferred under this
			 section among the officers of the Office, and establish, consolidate, alter, or
			 discontinue such organizational entities in the Office, as the Under Secretary
			 determines to be necessary or appropriate.
				(f)RulesThe
			 Under Secretary may prescribe, in accordance with the provisions of chapters 5
			 and 6 of title 5, United States Code, such rules and regulations as the Under
			 Secretary determines to be necessary or appropriate to administer and manage
			 the functions of the Office.
				(g)Transfer and
			 allocations of appropriations and personnel
					(1)In
			 generalExcept as otherwise provided in this section, the
			 personnel employed in connection with, and the assets, liabilities, contracts,
			 property, records, and unexpended balances of appropriations, authorizations,
			 allocations, and other funds employed, used, held, arising from, available to,
			 or to be made available in connection with, the functions transferred by this
			 section, subject to section 1531 of title 31, United States Code, shall be
			 transferred to the Office.
					(2)Unexpended
			 fundsUnexpended funds transferred pursuant to this subsection
			 shall be used only for the purposes for which the funds were originally
			 authorized and appropriated.
					(h)Incidental
			 transfers
					(1)In
			 generalThe Director of the Office of Management and Budget, at
			 any time the Director may provide, may make such determinations as are
			 necessary with regard to the functions transferred by this section, and make
			 such additional incidental dispositions of personnel, assets, liabilities,
			 grants, contracts, property, records, and unexpended balances of
			 appropriations, authorizations, allocations, and other funds held, used,
			 arising from, available to, or to be made available in connection with such
			 functions, as are necessary, to carry out this section.
					(2)Termination of
			 affairsThe Director of the Office of Management and Budget shall
			 provide for the termination of the affairs of all entities terminated by this
			 section and for any further measures and dispositions as are necessary to
			 effectuate the purposes of this section.
					(i)Effect on
			 personnel
					(1)In
			 generalExcept as otherwise provided by this section, the
			 transfer pursuant to this section of full-time personnel (except special
			 Government employees) and part-time personnel holding permanent positions shall
			 not cause any such employee to be separated or reduced in grade or compensation
			 for a period of at least 1 year after the date of transfer of the employee
			 under this section.
					(2)Executive
			 schedule positionsExcept as otherwise provided in this section,
			 any person who, on the day preceding the date of enactment of this Act, held a
			 position compensated in accordance with the Executive Schedule prescribed in
			 chapter 53 of title 5, United States Code, and who, without a break in service,
			 is appointed to a position in the Office having duties comparable to the duties
			 performed immediately preceding such appointment shall continue to be
			 compensated in the new position at not less than the rate provided for the
			 previous position, for the duration of the service of the person in the new
			 position.
					(3)Termination of
			 certain positionsPositions whose incumbents are appointed by the
			 President, by and with the advice and consent of the Senate, the functions of
			 which are transferred by this title, shall terminate on the date of enactment
			 of this Act.
					(j)SeparabilityIf
			 a provision of this section or the application of this section to any person or
			 circumstance is held invalid, neither the remainder of this section nor the
			 application of the provision to other persons or circumstances shall be
			 affected.
				(k)TransitionThe
			 Under Secretary may use—
					(1)the services of
			 the officers, employees, and other personnel of the Assistant Secretary for
			 Indian Affairs relating to functions transferred to the Office by this section;
			 and
					(2)funds appropriated
			 to the functions for such period of time as may reasonably be needed to
			 facilitate the orderly implementation of this section.
					(l)ReferencesAny
			 reference in a Federal law, Executive order, rule, regulation, delegation of
			 authority, or document relating to the Assistant Secretary for Indian Affairs,
			 with respect to functions transferred under this section, shall be deemed to be
			 a reference to the Under Secretary.
				(m)Recommended
			 legislationNot later than 180 days after the effective date of
			 this title, the Under Secretary, in consultation with the appropriate
			 committees of Congress and the Director of the Office of Management and Budget,
			 shall submit to Congress any recommendations relating to additional technical
			 and conforming amendments to Federal law to reflect the changes made by this
			 section.
				(n)Effect of
			 section
					(1)Continuing
			 effect of legal documentsAny legal document relating to a
			 function transferred by this section that is in effect on the date of enactment
			 of this Act shall continue in effect in accordance with the terms of the
			 document until the document is modified or terminated by—
						(A)the
			 President;
						(B)the Under
			 Secretary;
						(C)a court of
			 competent jurisdiction; or
						(D)operation of
			 Federal or State law.
						(2)Proceedings not
			 affectedThis section shall not affect any proceeding (including
			 a notice of proposed rulemaking, an administrative proceeding, and an
			 application for a license, permit, certificate, or financial assistance)
			 relating to a function transferred under this section that is pending before
			 the Assistant Secretary on the date of enactment of this Act.
					305.Office of
			 Special Trustee for American Indians
				(a)TerminationNotwithstanding
			 sections 302 and 303 of the American Indian Trust Fund Management Reform Act of
			 1994 (25 U.S.C. 4042; 4043), the Office of Special Trustee for American Indians
			 shall terminate on the effective date of this section.
				(b)Transfer of
			 functionsThere is transferred to the Under Secretary any
			 function of the Special Trustee for American Indians that has not been carried
			 out by the Special Trustee as of the effective date of this section.
				(c)Determinations
			 of certain functions by the office of management and budgetIf
			 necessary, the Office of Management and Budget shall make any determination
			 relating to the functions transferred under subsection (b).
				(d)Personnel
			 provisions
					(1)AppointmentsThe
			 Under Secretary may appoint and fix the compensation of such officers and
			 employees as the Under Secretary determines to be necessary to carry out any
			 function transferred under this section.
					(2)RequirementsExcept
			 as otherwise provided by law—
						(A)any officer or
			 employee described in paragraph (1) shall be appointed in accordance with the
			 civil service laws; and
						(B)the compensation
			 of such an officer or employee shall be fixed in accordance with title 5,
			 United States Code.
						(e)Delegation and
			 assignment
					(1)In
			 generalExcept as otherwise expressly prohibited by law or
			 otherwise provided by this section, the Under Secretary may—
						(A)delegate any of
			 the functions transferred to the Under Secretary under this section and any
			 function transferred or granted to the Under Secretary after the effective date
			 of this section to such officers and employees of the Office as the Under
			 Secretary may designate; and
						(B)authorize
			 successive redelegations of the functions as are necessary or
			 appropriate.
						(2)DelegationNo
			 delegation of functions by the Under Secretary under this section shall relieve
			 the Under Secretary of responsibility for the administration of the
			 functions.
					(f)ReorganizationThe
			 Under Secretary may allocate or reallocate any function transferred under
			 subsection (b) among the officers of the Office, and establish, consolidate,
			 alter, or discontinue such organizational entities in the Office as the Under
			 Secretary determines to be necessary or appropriate.
				(g)RulesThe
			 Under Secretary may prescribe, in accordance with the provisions of chapters 5
			 and 6 of title 5, United States Code, such rules and regulations as the Under
			 Secretary determines to be necessary or appropriate to administer and manage
			 the functions of the Office.
				(h)Transfer and
			 Allocations of Appropriations and PersonnelExcept as otherwise
			 provided in this section, the personnel employed in connection with, and the
			 assets, liabilities, contracts, property, records, and unexpended balances of
			 appropriations, authorizations, allocations, and other funds employed, used,
			 held, arising from, available to, or to be made available in connection with
			 the functions transferred by this section, subject to section 1531 of title 31,
			 United States Code, shall be transferred to the Office.
				(i)Incidental
			 transfers
					(1)In
			 generalThe Director of the Office of Management and Budget, at
			 any time the Director may provide, may make such determinations as are
			 necessary with regard to the functions transferred by this section, and make
			 such additional incidental dispositions of personnel, assets, liabilities,
			 grants, contracts, property, records, and unexpended balances of
			 appropriations, authorizations, allocations, and other funds held, used,
			 arising from, available to, or to be made available in connection with such
			 functions, as are necessary, to carry out this section.
					(2)Termination of
			 affairsThe Director of the Office of Management and Budget shall
			 provide for the termination of the affairs of all entities terminated by this
			 section and for any further measures and dispositions as are necessary to
			 effectuate the purposes of this section.
					(j)Effect on
			 personnel
					(1)In
			 generalExcept as otherwise provided by this section, the
			 transfer pursuant to this section of full-time personnel (except special
			 Government employees) and part-time personnel holding permanent positions shall
			 not cause any such employee to be separated or reduced in grade or compensation
			 for a period of at least 1 year after the date of transfer of the employee
			 under this section.
					(2)Executive
			 schedule positionsExcept as otherwise provided in this section,
			 any person who, on the day preceding the effective date of this section, held a
			 position compensated in accordance with the Executive Schedule prescribed in
			 chapter 53 of title 5, United States Code, and who, without a break in service,
			 is appointed to a position in the Office having duties comparable to the duties
			 performed immediately preceding such appointment, shall continue to be
			 compensated in the new position at not less than the rate provided for the
			 previous position, for the duration of the service of the person in the new
			 position.
					(3)Termination of
			 certain positionsPositions the incumbents of which are appointed
			 by the President, by and with the advice and consent of the Senate, and the
			 functions of which are transferred by this title, shall terminate on the
			 effective date of this section.
					(k)SeparabilityIf
			 a provision of this section or the application of this section to any person or
			 circumstance is held invalid, neither the remainder of this section nor the
			 application of the provision to other persons or circumstances shall be
			 affected.
				(l)TransitionThe
			 Under Secretary may use—
					(1)the services of
			 the officers, employees, and other personnel of the Special Trustee relating to
			 functions transferred to the Office by this section; and
					(2)funds appropriated
			 to those functions for such period of time as may reasonably be needed to
			 facilitate the orderly implementation of this section.
					(m)ReferencesAny
			 reference in a Federal law, Executive order, rule, regulation, delegation of
			 authority, or document relating to the Special Trustee, with respect to
			 functions transferred under this section, shall be deemed to be a reference to
			 the Under Secretary.
				(n)Recommended
			 legislationNot later than 180 days after the effective date of
			 this title, the Under Secretary, in consultation with the appropriate
			 committees of Congress and the Director of the Office of Management and Budget,
			 shall submit to Congress any recommendations relating to additional technical
			 and conforming amendments to Federal law to reflect the changes made by this
			 section.
				(o)Effect of
			 section
					(1)Continuing
			 effect of legal documentsAny legal document relating to a
			 function transferred by this section that is in effect on the effective date of
			 this section shall continue in effect in accordance with the terms of the
			 document until the document is modified or terminated by—
						(A)the
			 President;
						(B)the Under
			 Secretary;
						(C)a court of
			 competent jurisdiction; or
						(D)operation of
			 Federal or State law.
						(2)Proceedings not
			 affectedThis section shall not affect any proceeding (including
			 a notice of proposed rulemaking, an administrative proceeding, and an
			 application for a license, permit, certificate, or financial assistance)
			 relating to a function transferred under this section that is pending before
			 the Special Trustee on the effective date of this section.
					(p)Effective
			 dateThis section shall take effect on April 1, 2013, or 180 days
			 following enactment of this Act into law, whichever is earlier.
				306.Cost savings
			 recommendations
				(a)Cost savings
			 identificationWithin 60 days of the effective date in section
			 305(p), the Under Secretary shall initiate procedures to—
					(1)identify the
			 programs, functions, services, and activities (or any portions of programs,
			 functions, services, or activities) that will not have to operate or carry out
			 as a result of any transfer of functions and personnel under section
			 305;
					(2)identify the
			 amounts that the Secretary would have otherwise expended to operate or carry
			 out each program, function, service, and activity (or any portion of a program,
			 function, service, or activity) identified pursuant to paragraph (1);
			 and
					(3)provide to the
			 Secretary and the tribal representatives of the Tribal/Interior Budget Council,
			 within 120 days of the effective date in section 305(p), a list of the
			 programs, functions, services, and activities (or any portions of programs,
			 functions, services, or activities) identified pursuant paragraph (1) and the
			 amounts associated with each program, function, service, and activity (or any
			 portion of a program, function, service, or activity) identified pursuant to
			 paragraph (2).
					(b)Tribal
			 recommendationsWithin 120 days of receipt of the information in
			 subsection (a)(3), the tribal representatives of the Tribal/Interior Budget
			 Council may provide recommendations to the Secretary and the Office of
			 Management and Budget on how any amounts or cost savings should be reallocated
			 and/or incorporated into future budget requests.
				307.Hiring
			 preferenceIn appointing or
			 otherwise hiring any employee to the Office, the Under Secretary shall give
			 preference to Indians in accordance with section 12 of the Act of June 8, 1934
			 (25 U.S.C. 472).
			
